      Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 1 of 6



 1
     Brian Scarpelli (pro hac vice)
 2   bscarpelli@actonline.org
 3
     ACT | THE APP ASSOCIATION
     1401 K Street NW
 4   Washington, DC 20005
     Telephone: + 1 202 331-2130
 5   Facsimile: +1 202 331-2130
 6
     Attorney for Amicus Curiae ACT | The App Association
 7

 8                         UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION
11
     INTEL CORPORATION, APPLE INC.,     )         Case No. 3:19-cv-07651-EMC
12
                                        )
                      Plaintiffs,       )         NOTICE OF MOTION AND MOTION OF
13
           v.                           )         ACT | THE APP ASSOCIATION FOR
14                                      )         LEAVE TO FILE AN AMICUS CURIAE
     FORTRESS INVESTMENT GROUP          )         BRIEF IN SUPPORT OF INTEL AND
15   LLC, FORTRESS CREDIT UNION CO. )             APPLE RESPECTING DEFENDANTS’
     LLC, UNILOC 2017 LLC, UNILOC USA, )          MOTION TO DISMISS
16   INC., UNILOC LUXEMBOURG
     S.A.R.L., VLSI TECHNOLOGY LLC,     )
17   INVT SPE LLC, INVENTERGY           )
     GLOBAL INC., DSS TECHNOLOGY        )
18   MANAGEMENT, INC., IXI IP, LLC, and )         Date: December 17, 2020
     SEVEN NETWORKS, LLC,               )         Time: 1:30 p.m.
19
                                        )         Place: Courtroom 5
                      Defendants.       )         Judge: The Hon. Edward M. Chen
20
                                        )
21                                      )
                                        )
22                                      )
23                                      )

24

25

26
27

28
                                                            Amicus Curiae ACT | The App Association
                                                                                3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 2 of 6



 1
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE THAT ACT | The App Association (“ACT”)
 3
     respectfully requests leave to participate in this action as amicus curiae in support
 4
     of the Intel Corporation (“Intel”) and Apple Inc. (“Apple”) respecting Fortress
 5
     Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc USA,
 6
     Inc., Uniloc Luxembourg S.A.R.L., VSLI Technology LLC, INVT SPE LLC,
 7
     Inventergy Global, Inc., DSS Technology Management, Inc., IXI IP LLC, and
 8
     Seven Networks LLC (“Fortress IP”)’s Motion to Dismiss Intel and Apple’s
 9
     Complaint for a Demanded Jury Trial (August 4, 2020) [ECF Docket Entry 192].
10
     Amicus requests leave to help explain how the Court’s resolution of the issues
11
     raised may impact small business innovators during critical stages of developing
12
     new technologies for the Internet of Things (IoT).
13

14
      I.   STANDARD FOR LEAVE TO FILE BRIEF OF AMICUS CURIAE
15
           “[A] district court has broad discretion to appoint amici curiae.” Hoptowit
16
     v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982). “‘There are no strict prerequisites
17
     that must be established prior to qualifying for amicus status although an
18
     individual or organization seeking to participate as amicus curiae must make a
19
     showing that his participation is useful to or otherwise desirable to the court.’”
20
     Infineon Techs. N. Am. Corp. v. Mosaid Techs., Inc., No. C 02-5772 JF(RS), 2006
21
     WL 3050849, at *3 (N.D. Cal. Oct. 23, 2006) (citations omitted). “An amicus
22
     brief should normally be allowed” when, among other considerations, “the amicus
23
     has unique information or perspective that can help the court beyond the help that
24
     the lawyers for the parties are able to provide.” Cmty. Ass’n for Restoration of the
25
     Env’t (CARE) v. DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash.
26
     1999) (citation omitted). “District courts frequently welcome amicus briefs from
27
     non-parties concerning legal issues that have potential ramifications beyond the
28


                                                1
      Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 3 of 6
                                          DRAFT - Attorney Privileged & Confidential


 1
     parties directly involved[.]” Sonoma Falls Developers, LLC v. Nevada Gold &
 2
     Casinos, Inc., 272 F. Supp. 2d 919, 925 (N.D. Cal. 2003).
 3
     II.   STATEMENT OF IDENTITY AND INTEREST OF AMICUS CURIAE
 4
           ACT | The App Association (formerly known as the Association for
 5
     Competitive Technology) is an international grassroots advocacy and education
 6
     organization representing more than 5,000 small and mid-size app developers and
 7
     information technology firms. It is the only organization focused on the needs of
 8
     small business innovators from around the world. ACT advocates for an
 9
     environment that inspires and rewards innovation while providing resources to
10
     help its members leverage their intellectual assets to raise capital, create jobs, and
11
     continue innovating. To this end, ACT has been closely monitoring recent
12
     developments in this case because of the significant implications for the interests
13
     of its members. In light of the critical role that technological innovation plays in
14
     enhancing competition and improving the welfare of consumers, ACT has a
15
     special interest in ensuring that federal law is properly applied to dynamic
16
     industries and innovative technologies.
17
           ACT has participated as amicus curiae in a number of cases involving
18
     technological innovation. See, e.g., FTC v. Qualcomm, No. 19-16122 (9th Cir.);
19
     Apple, Inc. v. Pepper, 139 S. Ct. 1514 (2019); TC Heartland LLC v. Kraft Foods
20
     Group Brands LLC, 137 S. Ct. 1549 (2017); Samsung Electronics Co. v. Apple,
21
     No. 15-777 136 S. Ct. 1453 (2016) ; United States v. Apple, Inc., 136 S. Ct. 1376
22
     (2016) (cert. denied); Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S. Ct. 1962
23
     (2014); Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003);
24
     United States v. Microsoft Corp., 253 F.3d 34 (D.C. Cir. 2001) (en banc) (per
25

26
27

28
                                                            Amicus Curiae ACT | The App Association
                                                2                               3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 4 of 6
                                           DRAFT - Attorney Privileged & Confidential


 1
     curiam).
 2
     III.   AMICUS CURIAE’S EXPERTISE WILL BENEFIT THE COURT
 3
        Based on its strong interest in fostering innovation and protecting the interests of
 4
     app developers and information technology firms, ACT believes that its perspective
 5
     will aid this Court in evaluating the motion filed by Fortress IP. Intel and Apple’s
 6
     Complaint pleads causes of action arising from Fortress IP’s unique patent
 7
     aggregation scheme that creates an unfair licensing negotiation ecosystem by
 8
     packaging strong and weak patents together to charge unreasonable licensing rates.
 9
     If true, the detrimental effects of these actions will be especially felt by small
10
     businesses lacking adequate resources to defend themselves. ACT has substantial
11
     knowledge and a unique perspective about these implications and submits that its
12
     participation as an amicus would assist the Court in assessing the “potential
13
     ramifications beyond the parties directly involved.” Sonoma Falls Developers, 272
14
     F. Supp. 2d at 925. Specifically, ACT is well positioned to highlight the predicted
15
     substantial impact like that alleged in the Complaint by Fortress IP would have on
16
     small business software developers and technology firms across an array of critical
17
     industries.
18
     IV.    CONCLUSION
19
            Accordingly, ACT respectfully requests that the Court grant this Motion for
20
     Leave to Participate as amicus curiae, and to file the accompanying Brief in
21
     Opposition of Fortress IP’s Motion to Dismiss the Intel Corporation and Apple,
22
     Inc.’s Complaint for a Jury Trial.
23
            ACT brings this motion after conferring with Counsel for both Intel and
24
     Apple who each indicated that they do not oppose the filing of the instant motion
25
     and brief. Additionally, ACT also contacted Counsel for all named Defendants in
26
     this case. Counsel for one Defendant requested to see ACT’s amicus before it was
27
     final, which we declined to provide; no other Counsel for named Defendants
28
                                                             Amicus Curiae ACT | The App Association
                                                 3                               3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 5 of 6
                                          DRAFT - Attorney Privileged & Confidential


 1
     responded to our request for consent. ACT has not received notice from any
 2
     Defendant that they intend to oppose ACT’s request to submit an amicus curiae.
 3
                                                 Respectfully submitted
 4

 5   Dated: October 27, 2020                  ACT | The App Association
                                              Brian Scarpelli
 6

 7
                                              By: Brian Scarpelli
 8
                                              Brian Scarpelli
 9                                            Attorney for Amicus Curiae
                                              ACT | The App Association
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          Amicus Curiae ACT | The App Association
                                             4                                3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 205 Filed 10/27/20 Page 6 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                         1
